Citation Nr: 1421803	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-18 076	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for a heart disorder, including a murmur. 

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1999 and from January 2009 to January 2011.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2012 the Veteran had a hearing at the RO before a Veterans Law Judge (VLJ) of the Board - in other words a Travel Board hearing.  However, the audio recording of that hearing was damaged such that a transcript could not be made.  Consequently, the Veteran was offered another hearing, and he had this additional hearing in August 2013 before a different VLJ - the undersigned - and instead using videoconferencing technolology.  A transcript of this additional hearing was able to be made and is of record.

Generally, when more than one VLJ participates in an appeal, a panel of not less than three members (VLJs) of the Board is assigned to render the decision.  38 U.S.C.A. § 7102(a) (West 2002).  Board members who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Thus, generally, if a Veteran has had a hearing before two VLJs, the Veteran must be provided an opportunity to have a third hearing in front of the third member of the panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  When, however, a second hearing is held because the original hearing was not recorded in whole or in part due to equipment failure or other cause, or the official transcript of the original hearing is lost or destroyed and the recording upon which it was based is no longer available, a panel hearing is not necessary and Arneson is not implicated.  See 38 C.F.R. § 20.717 (2013); see also Chairman's Memorandum 01-11-10.  

Instead, the original hearing is treated as if it did not exist, and only the VLJ who presided over the second hearing will decide the claim.  Here, in March 2014, the Veteran was erroneously provided notice that a panel would be assigned to his claims because of his two hearings, and asked whether he wanted to have a third hearing before the final panel member.  He did not respond to that notice.  However, since the first hearing recording could not be used to make a transcript, a panel is not needed; rather, the undersigned VLJ, who presided over the second hearing in August 2013, will render the decision concerning these claims.

The Board remanded these claims in June 2012 for additional development, which for the most part since has been completed, in turn allowing the Board to decide two of the three claims.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claim of entitlement to service connection for a heart disorder, however, requires still further development before being decided on appeal, so the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hemorrhoids incepted during his active duty service, and he was diagnosed with degenerative joint disease (DJD, i.e., arthritis) of his feet within a month of separating from active duty.


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for the hemorrhoids and for the DJD of the feet.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board is granting service connection for hemorrhoids and for DJD of the feet.  This award represents a complete grant of the benefits sought on appeal as concerning these particular claims.  The Board therefore need not discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) as concerning these claims.  This is because, even on the chance there has not been, this would be inconsequential and therefore ultimately at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

As well, certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's service treatment records (STRs) show that he was diagnosed with and treated for hemorrhoids while on active duty, specifically in July 1991, January 1995, and October 1997.  During the July 2012 VA examination, the VA examiner opined that the current hemorrhoid disability is the same as what was diagnosed and treated during the Veteran's service.  As his STRs confirm the condition's initial presence during his service, the Board finds the July 2012 VA examiner's opinion to be probative of the determinative issue of the condition's time of inception - that being during the Veteran's military service.  There are no other opinions of record contradicting this finding that are more probative.  Accordingly, service connection is warranted for hemorrhoids.


In regards to his bilateral foot claim, the Veteran's feet were X-rayed by VA in January 2011, and mild degenerative arthritis was found bilaterally.  As this condition was found within a year of his separation from service, it is presumed to have been incurred during his service, so service connected.  


ORDER

Service connection for hemorrhoids is granted.

Service connection for DJD (arthritis) of the feet also is granted.


REMAND

The Veteran's remaining claim requires additional development.

It is unclear whether his complete STRs have been associated with his claims file for consideration.  Efforts therefore need to be made to obtain a complete copy of his STRs - that is, from both of his periods of active duty.

In regards to his claimed heart disorder that he attributes to his service, the July 2012 VA examination report addressing this claim is inadequate.  Specifically, the examiner noted the Veteran's STRs were unremarkable for complaints or treatment of the heart.  To the contrary, and as the Board pointed out in the prior June 2012 remand, the Veteran had an abnormal EKG in October 1997.  His STRs also confirm he was diagnosed with sinus bradycardia on October 31, 1997.  At the conclusion of the July 2012 VA examination, he was also diagnosed with sinus bradycardia, so the very same heart disorder.  Supplemental medical comment therefore is needed concerning whether there is a relationship or correlation between the sinus bradycardia note during the Veteran's service and in the report of his VA examination since service.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify all treatment he has received for his heart, and obtain all identified records that have not already been associated with the claims file.

In particular, obtain his complete record of treatment from Patrick Air Force Base.

2.  As well, make another attempt to obtain all of the Veteran's STRs, including inpatient and clinical records dating from July 1977 to July 1999 and from January 2009 to January 2011.  If unavailable, notify the Veteran of this and ask that he alternatively provide copies of any records he has in his personal possession.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  Upon receipt of all additional records, obtain supplemental comment concerning the etiology of the Veteran's heart disorders (sinus bradycardia, murmur, and all other disorders).  To facilitate making this important determination, the VA examiner is asked to review the claims file (both virtual and physical), ensuring review of the Veteran's medical history.

All necessary diagnostic testing and evaluation should be performed. 

The examiner is then asked to provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that any current heart disorder is related or attributable to the Veteran's military service.

Although required to review the record in its entirety, the examiner's attention is specifically directed to the following pertinent evidence:

a.  The Veteran was on active duty from July 1977 to July 1999 and from January 2009 to January 2011.

b.  In October 1997, so during his service, he was diagnosed with sinus bradycardia.  This is important to point out because he was again diagnosed with sinus bradycardia, hence, the very same condition, in July 2012, so since the conclusion of his service (and just by a relatively little more than 1 year).

c.  Moreover, in February 2000, less than a year from separating from his first period of active duty, he was diagnosed with atherosclerosis.

Thus, when indicating the likelihood that any currently diagnosed heart disorder is related or attributable to the Veteran's service or dates back to his service, the examiner must address the following questions:

i.  Is the sinus bradycardia diagnosed during service the same sinus bradycardia that was diagnosed at the conclusion of the July 2012 post-service VA examination?  

ii.  Does the Veteran still have atherosclerosis?

iii.  Are sinus bradycardia and/or atherosclerosis considered the type of "chronic" diseases contemplated by 38 C.F.R. § 3.309(a) that, if manifested to a minimum compenable degree of at least 10-percent disabling within a year of the Veteran's separation from service, will warrant presuming they were incurred during his service?  These chronic conditions, per se, include arteriosclerosis, cardio-vascular renal disease, endocarditis (which applies to all forms of valvular heart disease), and  myocarditis?

The examiner must provide explanatory rationale, that is, reference specific facts or medical principles supporting conclusions.

4.  Ensure the opinion is responsive to the questions asked and addresses all that occurred during the Veteran's service and in the years since.  If not, obtain all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate this remaining claim of entitlement to service connection for a heart disorder in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


